Breitel and Jasen, JJ.
(dissenting). We dissent and vote to affirm.
The Commissioner of Motor Vehicles revoked the registration of petitioner’s two automobiles upon receiving notice from her insurer that the liability policy covering the vehicles had been canceled for nonpayment of premium. There can be no question but that this was the correct procedure. (Vehicle and Traffic Law, § 318, subd. 1, par. [a].) Yet the majority would remand for a hearing to determine whéther financial security for the vehicles was at all times in effect. We cannot agree.
At the heart of the matter is the petitioner’s failure to notify the insurer of a change of address. Had she done so, she would have received the notice of termination from the insurer and would have been in a position to contest, the issue of financial security, thereby averting a revocation of registration by the commissioner. Such failure to give notice of a change of address impairs the system of compulsory insurance. The fact that there would be a litigable issue whether the insurance was properly *931canceled is immaterial. The system in protecting the public depends on automatically triggered suspension of registrations if coverage terminates or appears to have been terminated. For just that reason we perceive no serious.constitutional question about the validity of the statute.
Order reversed, etc.